Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 1 of 23        PageID 56




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                      )
 HAWK TECHNOLOGY SYSTEMS, LLC,        )
                                      )
              Plaintiff,              )   Civil Action No. 2-20-cv-02766
                                      )
 v.                                   )   Judge Jon Phipps McCalla
                                      )
 CASTLE RETAIL, LLC,                  )   Magistrate Judge Tu M. Pham
                                      )
                                      )
              Defendant.              )
                                      )
                                      )

      MEMORANDUM BRIEF IN SUPPORT OF RULE 12(b)(6) MOTION TO DISMISS
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 2 of 23                                                     PageID 57




                                              TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1

II.    BACKGROUND .................................................................................................................4

III.   LEGAL STANDARDS .......................................................................................................5

IV.    ARGUMENT .......................................................................................................................6

       A.        The ’091 Patent Claims Are Ineligible Under 35 U.S.C. § 101...............................6

                 1.         The ’091 Patent Claims Fail Alice Step One Because the Claims
                            Are Directed to An Abstract Concept ..........................................................6

                 2.         The ’091 Patent Claims Fail Alice Step Two .............................................11

                 3.         Each and Every Step of the Claims of the ’091 Patent Involves
                            Well-Understood, Routine, Conventional Activity ...................................15

       B.        Request for Costs and Attorneys’ Fees ..................................................................20

V.     CONCLUSION ..................................................................................................................20




                                                                -i-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 3 of 23                      PageID 58




I.     INTRODUCTION

       This is precisely the type of case to which the Supreme Court’s decision in Alice Corp. Pty.

Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014) squarely applies. In Alice, the Supreme Court made

clear that software patents that claim nothing more than an abstract idea are not directed to patent-

eligible subject matter and, accordingly, should be held invalid under 35 U.S.C. § 101. Here, the

patent-in-suit claims nothing more than the abstract idea of collecting, analyzing, manipulating,

and displaying data. That is not patentable, and the use of a general purpose computer to

implement the idea fails to supply the inventive concept necessary to transform this otherwise

patent ineligible idea into something patentable.

       In particular, the claims of the patent-in-suit, U.S. Patent No. 10,499,091 (“the ’091

patent”), do not pass muster under either step of the Supreme Court’s two-step test for patent

eligibility under 35 U.S.C. § 101, as set forth in Alice. The ’091 patent contains six claims: claims

1 and 6 are independent claims, and claims 2-5 depend from claim 1. All six claims purport to

computerize nothing more than what video cameras have done for decades—video monitoring—

and simply set forth abstract ideas using generic computer components and functionality.

       Indeed, ’091 patent claims merely present a straightforward description of conventional

video surveillance systems, generically reciting the conventional steps of receiving video images

at a computer system and digitizing, displaying, converting, and storing the images, followed by

transmitting the images for remotely-displayed viewing upon request. This functionality is

achieved using a conventional “personal computer,” an “analog-to-digital converter,” a “storage

device,” a “communications link” and a “remote viewing device.” (’091 patent, claims 1 and 6).

Dependent claims 2-5 merely identify the timing of the remote viewing (claims 2 and 3), the use

of the Internet for remote communication (claim 4) and the bandwidth of the broadband connection




                                                -1-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 4 of 23                      PageID 59




(claim 5) and thus add nothing inventive. Because all six claims of the ’091 patent use generic

computer components and functionality, they fail under both steps of the Alice test.

       In applying Alice’s two-step test for identifying ineligible patent claims, a court first

determines whether the claims are directed to one of the patent-ineligible concepts—laws of

nature, natural phenomena, or abstract ideas. Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative

v. Prometheus Labs, 132 S. Ct. 1289, 1296–97 (2012)). If the claims involve a patent-ineligible

concept, a court next considers the elements of the claims, both individually and as an ordered

combination, to determine whether those elements transform the concept into something that is a

patent-eligible application. Id. (citing Mayo, 132 S. Ct. at 1297–98).

       Examining the claims of the ’091 patent at Alice step one reveals that their “character as a

whole” is directed to an abstract concept. Internet Patents Corp. v. Active Network, Inc., 790 F.3d

1343, 1346 (Fed. Cir. 2015). The steps in independent claims 1 and 6 of the ’091 patent, for

example, involve “receiving” video images at a personal computer based system, “digitizing” the

images using an analog-to-digital converter, “displaying” the digitized images on a personal

computer based display device, “converting” the images into a video format, contemporaneously

“storing” the converted images in a storage device, “providing” a communications link for external

viewing, “receiving” a remote request for streams of the video images, “transmitting” the video

images to a remote viewing device, and “displaying” the video images on the remote device.

Dependent claims 2-5 depend from claim 1 and, as discussed below, do not add anything inventive.

As these highly generalized steps demonstrate, the claims of the ’091 patent are directed to the

patent-ineligible abstract concepts of “collecting, displaying, and manipulating data.” Intellectual

Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017).




                                                -2-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 5 of 23                      PageID 60




        Further confirming their abstract nature, the claims do not purport to improve the

functionality of computers but instead use generic computer components as tools to carry out an

abstract process. (’091 patent, claims 1-6.) The specification of the ’091 patent likewise lacks any

disclosure purporting to improve the functionality of any computing device. (Id. at col. 1-8.) The

absence of meaningful technical detail in the claims or the specification describing how to achieve

the claimed conversion of data from analog images into digital images or the claimed conversion

of video images to a data storage format confirms that the claims are drawn from abstract ideas.

        As for Alice step two, the elements of the claims of the ’091 patent, viewed individually

and as an ordered combination, provide no inventive concept. On the contrary, independent claims

1 and 6 recite generic steps and well-known components and/or features, such as a conventional

“personal computer,” an “analog-to-digital converter,” a “viewing device” and a “storage device.”

Dependent claims 2-5 fail to add anything inventive as these claims simply recite conventional

functions and/or features known in the art. For example, claims 2 and 3 merely recite the timing

of remote viewing of a video stream as contemporaneous with (claim 2) or subsequent to (claim

3) live viewing and storage. Claims 4 and 5 simply add that the remote computing device and the

network environment communicate through the Internet (claim 4) and that the broadband

connection has a bandwidth of 2-6 Megabits per second (claim 5). Merely adding generic

computer functions and features such as these is not enough to save these claims from abstraction.

See, e.g., Alice, 134 S. Ct. at 2351.

        The claims of the ’091 patent do not disclose any unique arrangement of these conventional

components and features, or any details regarding their operation. Instead, these components

simply perform their basic functions and provide a generic computing environment in which the

abstract concept is carried out. The claims of the ’091 patent accordingly fail both steps of the




                                                -3-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 6 of 23                      PageID 61




Alice test, and thus the claims are invalid under 35 U.S.C. § 101. Dismissal with prejudice of this

suit is therefore warranted for this reason.

II.    BACKGROUND

       The ’091 patent is entitled “High-quality, reduced data rate streaming video production and

monitoring system” and issued on December 3, 2019. The ’091 patent relates to viewing stored

images from video cameras on a generic device. (’091 patent, abstract.) Thus, the idea at the heart

of the ’091 patent is the concept of storing digital information. (Id. at claim 1.)

       Claim 1 of the ’091 patent recites:

       1. A method of viewing, on a remote viewing device of a video surveillance system,
       multiple simultaneously displayed and stored video images, comprising the steps
       of:
               receiving video images at a personal computer based system from a
       plurality of video sources, wherein each of the plurality of video sources comprises
       a camera of the video surveillance system;
               digitizing any of the images not already in digital form using an analog-to-
       digital converter;
               displaying one or more of the digitized images in separate windows on a
       personal computer based display device, using a first set of temporal and spatial
       parameters associated with each image in each window;
               converting one or more of the video source images into a selected video
       format in a particular resolution, using a second set of temporal and spatial
       parameters associated with each image;
               contemporaneously storing at least a subset of the converted images in a
       storage device in a network environment;
               providing a communications link to allow an external viewing device to
       access the storage device;
               receiving, from a remote viewing device remoted located remotely from the
       video surveillance system, a request to receive one or more specific streams of the
       video images;
               transmitting, either directly from one or more of the plurality of video
       sources or from the storage device over the communication link to the remote
       viewing device, and in the selected video format in the particular resolution, the
       selected video format being a progressive video format which has a frame rate of
       less than substantially 24 frames per second using a third set of temporal and spatial
       parameters associated with each image, a version or versions of one or more of the
       video images to the remote viewing device, wherein the communication link
       traverses an external broadband connection between the remote computing device
       and the network environment; and



                                                 -4-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 7 of 23                        PageID 62




              displaying only the one or more requested specific streams of the video
       images on the remote computing device.

(Id. (emphasis added).) In other words, claim 1 merely recites using a conventional “personal

computer,” an “analog-to-digital converter,” a “storage device,” a “communications link” and a

“remote viewing device” to collect, analyze, manipulate, and store information. The other

independent claim 6 differs from claim 1 only by adding the recitation of “traversing the Internet”

and deleting the recitation of “wherein the communication link traverses an external broadband

connection between the remote computing device and the network environment.” (Id., claim 6).

Claim 6 thus recites nothing more meaningful than claim 1.

       Likewise, dependent claims 2-5 of the ’091 patent, all of which depend from claim 1, do

not meaningfully add to or limit the scope of the ’091 patent claims. Each dependent claim is

directed to merely (a) identifying the timing of the remote viewing (claims 2 and 3), (b) using the

Internet for remote communication (claim 4), and (c) reciting the bandwidth of the broadband

connection (claim 5). Thus, these claims add nothing inventive but rather invoke an abstract idea

without adding any inventive concept. They recite no details on the manner in which the recited

conventional technologies are used, other than according to their ordinary functions, and disclose

no additional features sufficient to transform this abstract idea into a patent-eligible application.

III.   LEGAL STANDARDS

       Patent eligibility under § 101 is a question of law suitable for resolution on a motion to

dismiss. Oip Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015); Content

Extraction & Transmission LLC v. Wells Fargo Bank, Nat‘l Ass’n, 776 F.3d 1343, 1345 (Fed. Cir.

2014), cert. denied, 136 S. Ct. 119 (2015) (affirming finding of ineligibility made on 12(b)(6)

motion); Network Apparel Grp., LP v. Airwave Networks Inc., No. 6:15-CV-00134, 2016 WL

4718428, at *2 (W.D. Tex. Mar. 30, 2016), aff'd, 680 F. App'x 1003 (Fed. Cir. 2017) (granting



                                                 -5-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 8 of 23                       PageID 63




12(b)(6) motion to dismiss on grounds that the patent at issue is invalid under 35 U.S.C. § 101);

MacroPoint, LLC v. FourKites, Inc., No. 1:15 CV 1002, 2015 U.S. Dist. LEXIS 151045, at *20

(N.D. Ohio Nov. 6, 2015) (granting motion to dismiss on § 101 grounds). In ruling on a motion

to dismiss, the court “must take all of the factual allegations in the complaint as true.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions….” Id. at 667 (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

IV.     ARGUMENT

        A.      The ’091 Patent Claims Are Ineligible Under 35 U.S.C. § 101

                1.      The ’091 Patent Claims Fail Alice Step One Because the Claims Are
                        Directed to An Abstract Concept

        Step one of the Alice two-step test requires an examination of claims to determine whether

their “focus” or “character as a whole” is directed to excluded subject matter. Elec. Power Grp.,

LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016); Alice, 134 S. Ct. at 2355-56. The goal

of this step is to identify the basic concept at the “heart” of the claims. See Ultramercial, Inc. v.

Hulu, LLC, 772 F.3d at 714–15 (Fed. Cir. 2014) (abstract idea at the “heart” of eleven-step claim

was using advertising as an exchange or currency). As discussed below, the claims of the ’091

patent fail step one of the Alice test.

        Indeed, examining independent claims 1 and 6 of the ’091 patent confirms that they merely

present a straightforward description of conventional video surveillance systems, accompanied by

a generic recitation of the conventional steps of “receiving” video images at a personal computer

based system, “digitizing” the images using an analog-to-digital converter, “displaying” the

digitized images on a personal computer based display device, “converting” the images into a

video format, contemporaneously “storing” the converted images in a storage device, “providing”



                                                 -6-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 9 of 23                       PageID 64




a communications link for external viewing, “receiving” a remote request for streams of the video

images, “transmitting” the video images to a remote viewing device, and “displaying” the video

images on the remote device. (’091 patent at claims 1, 6.) Stripped of their excess verbiage, the

’091 patent claims therefore fall into the “familiar class of claims” that the Federal Circuit has

repeatedly held as directed to the patent-ineligible abstract concepts of collecting information,

analyzing it, displaying certain results, and storing them. Elec. Power Grp., 830 F.3d at 1354

(“[A] process of gathering and analyzing information of a specified content, then displaying the

results, and not any particular assertedly inventive technology for performing those functions . . .

[is] directed to an abstract idea.”). Performing the claimed steps by using the conventional

functionality of a computer and communications system does not make the process any less

abstract. See Ultramercial, 772 F.3d at 717 (“Any transformation from the use of computers or

the transfer of content between computers is merely what computers do and does not change the

analysis.”).

        The Federal Circuit’s opinion in Intellectual Ventures I LLC v. Capital One Financial

Corp., 850 F.3d 1332 (Fed. Cir. 2017), is particularly applicable here in that it involved an abstract

concept very similar to that claimed in the ’091 patent and is illustrative of the Federal Circuit’s

pervasive line of authority. In Intellectual Ventures I, the representative claim was to an “apparatus

for manipulating XML documents.” Id. at 1339. The claim elements included (1) a processor, (2)

a component that organizes data components of one or more XML documents into data objects,

(3) a component that identifies a plurality of primary record types for the XML documents, (4) a

component that maps the data components of each data object to one of the plurality of primary

record types, (5) a component that organizes the instances of the plurality of primary record types

into a hierarchy to form a management record type, (6) a component that defines a dynamic




                                                 -7-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 10 of 23                         PageID 65




 document for display of an instances of a management record type through a user interface, and

 (7) a component that detects modification of the data in the dynamic document via the user

 interface, and in response thereto modifies a data component in an XML document. Id.

        Despite the prolixity of the claim language, the Federal Circuit in Intellectual Ventures I

 held that the claims were directed to the abstract idea of “collecting, displaying, and manipulating

 data.” 850 F.3d at 1340. The Court analogized the claims to other ineligible claims reciting similar

 data manipulation steps, such as those in Content Extraction, 776 F.3d at 1347, Intellectual

 Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1347 (Fed. Cir. 2015), and Electric

 Power Group, 830 F.3d at 1353–54. Id. For instance, the Court noted that the analogous patent

 claims in Content Extraction involved “extracting data from a document, entering the data into

 appropriate data fields, and storing data in memory,” and thus were directed to the abstract concept

 of “‘1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that

 recognized data in a memory.’” Id. (quoting Content Extraction, 776 F.3d at 1347). The Court

 also highlighted similarities to the ineligible subject matter in Capital One Bank, which involved

 “customizing information and presenting it to users based on particular characteristics.” Id. (citing

 Capital One Bank, 792 F.3d at 1370). And the Court pointed to the comparably abstract claims in

 Electric Power Group, which were directed to “collection, manipulation, and display of data.” Id.

 (citing Elec. Power Grp., 830 F.3d at 1353–54).

        The additional content of dependent claims 2-5 of the ’091 patent, which depend from

 claim 1, merely adds one or more conventional functions and/or features known in the art and

 therefore does not save the claims from abstraction but rather simply confirms that the claims are

 focused on patent ineligible concepts. Indeed, the additional recitations regarding the timing of

 remote viewing of a video stream as contemporaneous with (claim 2) or subsequent to (claim 3)




                                                  -8-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 11 of 23                       PageID 66




 live viewing and storage provide nothing inventive. Similarly, reciting that the remote computing

 device and the network environment communicate through the Internet (claim 4) and that the

 broadband connection has a bandwidth of 2-6 Megabits per second (claim 5) is, again, insufficient

 to save the claims from abstraction. See, e.g., Alice, 134 S. Ct. at 2351; see also Ultramercial, 772

 F.3d at 716 (“[T]he use of the Internet is not sufficient to save otherwise abstract claims from

 ineligibility under § 101.”).

        Again particularly relevant here, the Federal Circuit in Intellectual Ventures I rejected the

 patentee’s argument that the claimed subject matter was not abstract because it “relates to a

 specialized computer language – XML – and renders otherwise incompatible documents

 compatible through a unique dynamic document” based on data structures recited by the claims.

 850 F.3d at 1341. In other words, just like the claims of the ’091 patent, which involve digitization

 of analog images using an analog-to-digital converter, the patent in Intellectual Ventures I involved

 the manipulation of data to render otherwise incompatible information compatible. This was not

 enough to save the claims from abstraction because “the underlying concept embodied by the

 limitations merely encompasses the abstract idea itself of organizing, displaying, and manipulating

 data of particular documents.” Id.

        Thus, as in Intellectual Ventures I and the litany of analogous Federal Circuit decisions it

 cites, the claims of the ’091 patent are directed to an abstract concept: collecting, manipulating,

 displaying, and storing information. See also In re TLI Commc’ns LLC Patent Litig., 823 F.3d

 607, 613 (Fed. Cir. 2016) (holding claims to classifying and storing digital images in an organized

 manner to be abstract); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344,

 1350 (Fed. Cir. 2014) (finding that “a process of organizing information through mathematical

 correlations” is an abstract idea); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366,




                                                 -9-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 12 of 23                        PageID 67




 1375 (Fed. Cir. 2011) (finding claimed process to “manipulate[ ] data to organize it in a logical

 way” was not sufficiently transformative to state a patent eligible invention).

         Furthermore, to the extent that the claims of the ’091 patent purport to describe an advance,

 which in reality they do not, the ’091 patent claims do not set forth any particular inventive

 technology for performing any of the functions specified in the claims. Claims 1 and 6 the ’091

 patent generally describe using “temporal and spatial parameters.” Neither claim 1 nor claim 6,

 however, explains or limits how any computer would be programmed or provides any other

 meaningful technical detail for accomplishing displaying or converting functions using “temporal

 and spatial parameters.” Intellectual Ventures I, 850 F.3d at 1340; Digitech Image Techs., 758

 F.3d at 1350.

         The specification of the ’091 patent likewise does not provide any details (e.g., any

 algorithm), and it instead simply provides generic descriptions. (’091 patent at col. 1-8.) Indeed,

 in the ’091 patent, there is no mention of any “temporal and spatial parameters” in the specification.

 (Id.)   In fact, the ’091 patent does not even mention the words “temporal,” “spatial” or

 “parameters” anywhere in the specification. (Id.) In short, “[t]he specification fails to provide any

 technical details for the tangible components, [and] instead predominantly describes the system

 and methods in purely functional terms,” a telltale sign that the ’091 patent claims are abstract.

 TLI Commc’ns, 823 F.3d at 612.

         At bottom, the claims of the ’091 patent recite the same type of subject matter that routinely

 has been held to reflect an abstract idea and therefore fail under Alice step one. See, e.g., Two-

 Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329 (Fed. Cir. 2017) (claims

 directed to sending information, directing the sent information, monitoring receipt of the sent

 information, and accumulating records about receipt of the sent information); Move, Inc. v. Real




                                                 -10-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 13 of 23                        PageID 68




 Estate Alliance Ltd., 721 F. App’x 950, 954 (Fed. Cir. 2018) (non-precedential) (claims directed

 to “a method for collecting and organizing information about available real estate properties and

 displaying this information on a digital map that can be manipulated by the user.”); SAP Am., Inc.

 v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (claims directed to calculating, analyzing,

 and displaying investment data); Univ. of Fla. Research Found., Inc. v. GE Co., 916 F.3d 1363,

 1368 (Fed. Cir. 2019) (claims directed to “collecting, analyzing, manipulating, and displaying

 data.”); WhitServe LLC v. Donuts Inc., 809 F. App’x 929, 931 (Fed. Cir. 2020) (claims directed to

 computers and a network as a tool to carry out information exchange).

                2.      The ’091 Patent Claims Fail Alice Step Two

        In applying Alice step two, a court looks at the elements of each claim “both individually

 and ‘as an ordered combination’ to determine whether the additional elements ‘transform the

 nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo,

 132 S. Ct. at 1297–98). “A claim that recites an abstract idea must include ‘additional features’ to

 ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’”

 Id. at 2357 (quoting Mayo, 132 S. Ct. at 1297). “[S]imply appending conventional steps, specified

 at a high level of generality, to … abstract ideas cannot make those … ideas patentable.” Mayo,

 132 S. Ct. at 1300. In addition, “the prohibition against patenting abstract ideas cannot be

 circumvented by attempting to limit the use of [the idea] to a particular technological

 environment.” Alice, 134 S. Ct. at 2358 (quoting Bilski v. Kappos, 561 U.S. 593, 610–11 (2010));

 see also Affinity Labs of Tex., LLC v. DirecTV, LLC, 838 F.3d at 1259 (Fed. Cir. 2016) (“[M]erely

 limiting the field of use of the abstract idea to a particular existing technological environment does

 not render the claim any less abstract.”).

        The conventional components of the ’091 patent claims provide no inventive concept. A

 “personal computer,” an “analog-to-digital converter,” a “storage device,” a “communications


                                                 -11-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 14 of 23                        PageID 69




 link” and a “remote viewing device” of the claims behave as expected, performing “well-

 understood, routine conventional activit[ies]” to implement the underlying abstract idea. Mayo,

 132 S. Ct. at 1298. The ’091 patent freely admits this, stating that the claims employ “conventional

 broadband channels” and “use [] a generic PC-based server [which] can easily handle a large

 monitoring application.” (’091 patent at 2:15–20 and 5:44-45.)              This generic computer

 implementation simply is not enough to transform a patent-ineligible abstract idea into a patent-

 eligible invention. See, e.g., Alice, 134 S. Ct. at 2360 (finding a “data processing system” to be

 purely functional and generic); Planet Bingo, LLC v. VKGS LLC, 576 F. App’x at 1008–09 (Fed.

 Cir. 2014) (finding a “computer with a central processing unit,” a “memory,” an “input and output

 terminal,” and a “printer” to be merely generic); DirecTV, 838 F.3d at 1263 (finding claims invalid

 that “simply recite[ ] that the abstract idea of remote delivery will be implemented using the

 conventional components and functions generic to cellular telephones.”) Because the elements of

 the ’091 patent claims “simply provide the environment in which the abstract idea…is carried out,”

 they provide no inventive concept. TLI Commc’ns, 823 F.3d at 614.

        Additionally, converting video source images into a data storage format provides no

 inventive concept either because “[it] merely describe[s] the functions of the abstract idea itself,

 without particularity.” Intellectual Ventures I, 850 F.3d at 1341; see also, Apple, Inc. v. Ameranth,

 Inc., 842 F.3d 1229, 1242 (Fed. Cir. 2016) (finding claimed software to be non-inventive, noting

 that “difficulty of the programming details for this functionality is immaterial because these details

 are not recited in the actual claims.”); Planet Bingo, 576 F. App’x at 1008–09

 (“program…enabling” the steps of managing a game of bingo recited generic computer

 implementation of abstract idea). “This is simply not enough under step two” of Alice. Intellectual

 Ventures I, 850 F.3d at 1341; see also Alice, 134 S. Ct. at 2359 (holding claims to be patent




                                                 -12-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 15 of 23                           PageID 70




 ineligible where “each step does no more than require a generic computer to perform generic

 computer functions”) (internal quotation marks, citation omitted); Ultramercial, 772 F.3d at 716

 (“Adding routine[,] additional steps … does not transform an otherwise abstract idea into patent-

 eligible subject matter.”); Bancorp Servs., LLC v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d at

 1278 (Fed. Cir. 2012) (appending generic computer components does not “salvage an otherwise

 patent-ineligible process”). Indeed, the underlying concept embodied by that claim element

 “merely encompasses the abstract idea itself” of receiving, manipulating, and displaying

 information. Intellectual Ventures I, 850 F.3d at 1341.

         Examining dependent claims 2-5 of the ’091 patent reinforces that there is no inventive

 concept here. That is, merely adding conventional functions and/or features known in the art does

 not render the claims non-abstract.       For example, adding a step of viewing a given video

 contemporaneous with live viewing (claim 2) or subsequent to live viewing and storage (claim 3)

 fails Alice step two at least because “[it] merely describe[s] the functions of the abstract idea itself,

 without particularity.” Intellectual Ventures I, 850 F.3d at 1341. Similarly, adding that the remote

 computing device and the network environment communicate through the Internet (claim 4) and

 that the broadband connection has a bandwidth of 2-6 Megabits per second (claim 5) is routine

 and well-understood in the art. Ultramercial, 772 F.3d at 716 (“[T]he use of the Internet is not

 sufficient to save otherwise abstract claims from ineligibility under § 101.”).

         Indeed, the law is clear that merely adding generic computer functions and features such

 as these is not enough to save the claims of the ’091 patent from abstraction. See, e.g., Alice, 134

 S. Ct. at 2351 (invalidating claims under § 101 where “the system claims recite a handful of generic

 computer components configured to implement the same idea” as method claims). When viewed

 individually or collectively, the underlying concept embodied by these claim elements “merely




                                                   -13-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 16 of 23                      PageID 71




 encompasses the abstract idea itself of organizing, displaying, and manipulating data.” Intellectual

 Ventures I, 850 F.3d at 1341. None of these elements, viewed individually or collectively, “offers

 a meaningful limitation beyond generally linking the use of the [method] to a particular

 technological environment, that is, implementation via computers.” Alice, 134 S. Ct. at 2360

 (internal quotations and citations omitted).

        Moreover, considering the ’091 patent claim elements as an ordered combination does not

 alter the conclusion at Alice step two. Just as in Intellectual Ventures I, the claims of the ’091

 patent recite generic computer elements—a personal computer, an analog-to-digital converter, a

 storage device, a communications link and a remote viewing device—“and a series of generic

 computer ‘components’ that merely restate their individual functions.” 850 F.3d at 1341; see also

 WhitServe LLC, 809 F. App’x at 934 (finding that “generic computer and communications

 components provide no eligibility-transformative inventive concept” and explaining that “the

 specific ordered combination of these generic components is likewise insufficient, as it does

 nothing more than spell out what it means to apply [the abstract idea] on a computer) (internal

 quotations and citations omitted). Thus, the claim elements “merely describe the functions of the

 abstract idea itself, without particularity,” thereby providing no inventive concept. 850 F.3d at

 1341. And while the ’091 patent purports to have met a need in the art to implement an automated

 video monitoring system using a personal computer, an analog-to-digital converter, a storage

 device, a communications link and a remote viewing device, “[n]othing in the claims indicate what

 steps are undertaken to overcome the stated incompatibility problems….” Intellectual Ventures I,

 850 F.3d at 1342. As in Intellectual Ventures I, “the claim language here provides only a result-

 oriented solution, with insufficient detail for how a computer accomplishes it.” Id. “Our law




                                                -14-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 17 of 23                       PageID 72




 demands more.” Id. (citing Elec. Power Grp., 830 F.3d at 1356 (cautioning against claims “so

 result focused, so functional, as to effectively cover any solution to an identified problem”)).

        In sum, the ’091 patent merely incorporates pre-existing industry standards and generic

 devices, computers, and/or processing systems. Notably, as discussed further infra in § A.3, each

 and every step of the ’091 patent claims is conventional and each claim element―either

 individually or as an ordered combination―does not transform the abstract idea into a patent-

 eligible application. Even if some steps in the claims “were not previously employed in this art,”

 which they all were, this “is not enough—standing alone—to confer patent eligibility upon the

 claims at issue.” Ultramerical, 772 F.3d at 716.

                3.      Each and Every Step of the Claims of the ’091 Patent Involves Well-
                        Understood, Routine, Conventional Activity

        The prior art that was available to the public years before the earliest priority date of the

 ’091 patent confirms that the steps in the ’091 patent claims merely involve “well-understood,

 routine, conventional activity.” Mayo, 132 S.Ct. at 1294. Thus, “upholding the patent[] would

 risk disproportionately tying up the use of the underlying” conventional steps. Id. For example,

 as discussed below, U.S. Patent No. 5,375,068 to Palmer et al. (“Palmer;” Exhibit A), which issued

 on December 20, 1994, discloses, expressly or inherently, all of the ’091 patent claim elements.

        Palmer generally discloses a method and apparatus for video teleconferencing. Palmer at

 Abstract. More specifically, Palmer discloses what the claims of the ’091 patent recite as

 “receiving video images at a personal computer based system from a plurality of video sources.”

 For example, Palmer discloses a “[m]ultimedia workstation 12 [that] includes a color video frame

 grabber 34 for capturing and digitizing frames of video from one or more analog video inputs 36.”

 Id. at 6:8–10. According to Palmer, “Video inputs 36 are each connected to a video source, such

 as a video camera 38 providing live analog video signals.” Id. at 6:10–16.



                                                 -15-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 18 of 23                       PageID 73




        Palmer also discloses what the ’091 patent claims recite as “digitizing any of the images

 not already in digital form using an analog-to-digital converter.” For example, Palmer discloses a

 “video frame grabber [that] captures, digitizes, and stores each frame of analog video.” Id. at 3:41–

 42. Palmer explains that “the flow of video from one workstation to another” begins with the

 video data source providing “standard NTSC, SECAM, or PAL analog video signals 200 which

 are digitized and stored in a video frame buffer 35 by the frame grabber 34.” Id. at 10:33–38.

        Palmer further discloses what the claims of the ’091 patent recite as “displaying one or

 more of the digitized images in separate windows on a personal computer based display device,

 using a first set of temporal and spatial parameters associated with each image in each window.”

 For instance, Palmer discloses that “the size of the video window [ ] can be changed by using the

 mouse to move a side or corner of the window.” Id. at 17:48–50. Palmer also discloses that it is

 possible to “adjust various parameters associated with the audio and video data,” and “the user can

 adjust transmission parameters including the maximum video frames per second.” Id. at 18:48–

 49, 54–56. Thus, Palmer discloses that each window may have a set of temporal (i.e., “video frame

 rate”) and spatial (i.e., “number of pixels”) parameters associated with it.

        Palmer additionally discloses what the claims of the ’091 patent recite as “converting one

 or more of the video source images into a selected video format in a particular resolution, using a

 second set of temporal and spatial parameters associated with each image.” For example, Palmer

 discloses various data storage formats including “[s]tandard compression methods such as JPEG

 (Joint Photographic Experts Group), MPEG (Motion Picture Experts Group) and Px64.” Id. at

 7:26–30. Palmer explains that “a ‘control’ pushbutton can be added to the DECspind session

 window, which when activated offers the user a limited control set for adjusting the received video

 image or audible levels.” Id. at 18:11–14. According to Palmer, “[t]he user can also create and




                                                 -16-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 19 of 23                      PageID 74




 store an audio/video ‘filmclip’ file through [a call list] pop-up window.” Id. at 18:43–44. In

 particular, the call list window described in Palmer includes “[a]n output file ‘connect’ toggle

 pushbutton,” which allows the user to store the audio and video to the output file. Id. at 20:15–20.

 Further, as the videos transmitted from other workstations may have different temporal and spatial

 parameters, it is inherent in Palmer that the exported film clip may use what the claims of the ’091

 patent recite as “using a second set of temporal and spatial parameters associated with each image.”

        Palmer further discloses what the claims of the ’091 patent recite as “contemporaneously

 storing at least a subset of the converted images in a storage device in a network environment”;

 “providing a communications link to allow an external viewing device to access the storage

 device”; “receiving, from a remote viewing device remoted located remotely from the video

 surveillance system, a request to receive one or more specific streams of the video images”; and

 “transmitting … a version or versions of one or more of the video images to the remote viewing

 device.” As discussed above, Palmer discloses various data storage formats including “[s]tandard

 compression methods such as JPEG (Joint Photographic Experts Group), MPEG (Motion Picture

 Experts Group) and Px64.” Id. at 7:26–30.         Palmer also discloses that “[t]he DTP video

 teleconferencing protocol of this invention is used to transfer audio and video data between

 workstations, as well as between local applications (loopback), and for storing and retrieving audio

 and video data to and from a disk file.” Id. at 7:55-59.

        Palmer additionally discloses what the claims of the ’091 patent recite as “displaying only

 the one or more requested specific streams of the video images on the remote computing device,”

 as discussed above. Id. at 17:48–50; 18:48–49, 54–56. In other words, every step of the ’091

 patent claims is either expressly or inherently disclosed in Palmer. Palmer accordingly provides

 independent evidence that every element of the claims of the ’091 patent is conventional and that




                                                -17-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 20 of 23                      PageID 75




 the claims of the ’091 patent are invalid under 35 U.S.C. § 101. As further discussed below,

 however, Palmer is not the only prior art that discloses the elements of the ’091 patent claims.

        For example, U.S. Patent No. 5,625,410 to Washino 1 et al. (“Washino;” Exhibit B), which

 issued on April 29, 1997, discloses the claimed subject matter of the ’091 patent. Washino

 generally discloses a method and apparatus for video teleconferencing. Washino purports to

 implement an automated video monitoring system by way of a PC-based platform employing

 display windowing software, with camera sources being interfaced to an input circuit board that

 includes provisions for image data compression. Washino at 2:64-67 and 3:1. In particular,

 Washino discloses a “more efficient method for monitoring camera outputs by means of a

 multiple-window display system implemented on a computer platform” and “provide[s] a system

 for remote monitoring of cameras by means of transmission of data-compressed digital images

 over communication links.” Id. at 3:53-65 and 4:1-4.

        Like the ’091 patent, Washino discloses and claims a video storage and display system and

 a method of using same. For example, claim 1 of Washino recites:

        1. A video storage and display system, comprising:
                a plurality of video cameras, each outputting a signal representative of a
        video image;
                means to receive the signals from each camera and digitally compress the
        images;
                two forms of high-capacity storage media, one being randomly searchable
        while the other continues to store the digitally compressed image; and
                a computer configured to receive the digitally compressed images, the
        computer being interfaced to the following devices:
                a display screen,
                means to receive externally derived operator commands, and
                the high-capacity storage media, and wherein the computer is programmed
                to perform the following functions:



        1
          The two named inventors on the Washino patent are the same two named inventors on
 the ’091 patent.


                                                -18-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 21 of 23                      PageID 76




                       display the digitally compressed images from the cameras in
                       different windows on the display screen, each window being
                       associated with an update rate and dimensions in pixels,
                       vary the dimensions and the rate at which a particular image is
                       updated in its window in accordance with one of the externally
                       derived commands,
                       store the digitally compressed images in the high-capacity storage
                       medium, and
                       vary the dimensions and the rate at which a particular image is stored
                       in accordance with one of the externally derived commands.

 Id. at 11:5-35. Then, claim 12 of Washino teaches:

        12.    The method of simultaneously displaying and storing multiple video
        images, comprising the steps of:
               receiving video images from a plurality of sources;
               digitizing one or more of the images if not already in digital form;
               displaying at least certain of the digitized images in separate windows on a
                       display device, using a first set of temporal and spatial parameters
                       associated with each image in each window;
               simultaneously storing the displayed images using a second set of temporal
                       and spatial parameters associated with each image.

 Id. at 12:16-28 (emphasis added).

        Stripped of their excess verbiage, the claims of the ’091 patent, like Washino’s claims 1

 and 12, recite, inter alia, “receiving video images,” “digitizing any of the image not already in

 digital form,” displaying the digitized images, converting the video sources images into a data

 storage format, and simultaneously storing the converted images in a storage device. Therefore,

 the claims of the ’091 patent not only recite conventional subject matter but also fall squarely

 within the scope of the inventors’ own prior art Washino patent.

        Thus, the claims of the ’091 patent, as demonstrated by the above prior art patents merely

 claim conventional steps and elements without “transform[ing] the nature of the claim into a

 patent-eligible application.” Alice, 134 S. Ct. at 2355. As discussed above, the “inventive

 concept” of Alice step two requires “significantly more” than the abstract idea itself. See id. at

 2358; see also First-Class Monitoring, LLC v. Ups of Am., Inc., 389 F. Supp. 3d 456, 471 (E.D.



                                                -19-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 22 of 23                           PageID 77




 Tex. 2019) (A plaintiff cannot “avoid dismissal simply by reciting in the complaint that the

 invention at issue is novel and that the inventive concept resides in the abstract idea itself.”). For

 at least these additional reasons, the claims of the ’091 patent fail Alice’s second prong.

        B.      Request for Costs and Attorneys’ Fees

        The Court possesses the inherent power to award costs and attorneys’ fees for litigation

 misconduct. An award of attorneys’ fees is proper where, for example, “a party has acted in bad

 faith, vexatiously, wantonly, or for oppressive reasons.” BDT Prods., Inc. v. Lexmark Int’l, Inc.,

 602 F.3d 742, 752 (6th Cir. 2010) (quotations omitted). This lawsuit is objectively baseless, thus

 warranting an award of costs and fees against Plaintiff, because no reasonable litigant could expect

 success on the merits, especially when all claims of the ’091 patent are invalid under 35 U.S.C. §

 101 for failure to satisfy steps one and two of the Supreme Court’s Alice test. 2

 V.     CONCLUSION

        For at least the reasons discussed above, the Court should dismiss Plaintiff’s Complaint

 with prejudice, pursuant to F.R.C.P. 12(b)(6), and award costs and fees to Castle Retail, LLC.

 Dated: December 23, 2020                       Respectfully Submitted,

                                                /s/R. Mark Field
 Justin J. Hasford                              R. Mark Field       Tenn. BPR No. 010439
 Finnegan, Henderson,                           Evans Petree PC
 Farabow, Garrett & Dunner, LLP                 1715 Aaron Brenner Drive, Suite 800
 901 New York Avenue, NW                        Memphis, TN 38120
 Washington, DC 20001-4413                      (901) 474-6112
 (202) 408-4000                                 rfield@evanspetree.com
 justin.hasford@finnegan.com

                                              Attorneys for Castle Retail, LLC




        2
          To the extent the Court prefers any request for costs and attorneys’ fees to be filed as a
 separate motion, Castle Retail, LLC shall do so.


                                                 -20-
Case 2:20-cv-02766-JPM-tmp Document 9-1 Filed 12/23/20 Page 23 of 23                    PageID 78




                                 CERTIFICATE OF SERVICE

        I, R. Mark Field, do hereby certify that I have electronically filed the foregoing with the

 Clerk of Court using the ECF system which sent notification of such filing to the following:

                       Mr. Frank J. Dantone
                       Henderson Dantone
                       241 Main Street (38701)
                       P.O. Box 778
                       Greenville, MS 38702
                       Email: fjd@hdpa.com
                       Attorney for Hawk Technology Systems, LLC

 on the 23rd day of December, 2020.

                                              /s/R. Mark Field
                                              R. Mark Field
